                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Edwin A. Ehlers,                                 File No. 18-cv-01814 (ECT/LIB)

              Petitioner,

v.

Patricia W. Smoot, U.S. Parole                               ORDER
Commissioner; Patricia K. Cushwa, U.S.
Parole Commissioner; Charles T.
Massarone, U.S. Parole Commissioner; and
Michael Alberts, U.S. Probation Officer,

           Respondents.
________________________________________________________________________

       On February 25, 2019, the Court adopted the Report and Recommendation of

Magistrate Judge Leo I. Brisbois [ECF No. 16], which concluded that the claims raised in

Petitioner Edwin A. Ehlers’s Petition for a Writ of Habeas Corpus [ECF No. 1] would more

appropriately be presented in a traditional civil complaint. See Feb. 25, 2019 Order [ECF

No. 18]; see also Spencer v. Haynes, 774 F.3d 467, 469–70 (8th Cir. 2014). Consistent

with Spencer, the Court afforded Ehlers an opportunity to file an amended pleading on or

before March 27, 2019, failing which his petition would be denied without prejudice and

this matter would be dismissed. See Feb. 25, 2019 Order at 1–2. That deadline was later

extended to May 6, 2019, out of concern that Ehlers may not have received either the

Report and Recommendation or the Court’s prior order. See Apr. 5, 2019 Order at 1–2

[ECF No. 22]; see also Apr. 2, 2019 Ltr. from Resp’ts. [ECF No. 21] (notifying the Court

of Petitioner’s updated address).
      That extended deadline has now long since passed, and Ehlers still has not yet filed

an amended pleading. There is no indication that Ehlers has not received notice of the

Court’s orders, which have not been returned as undeliverable as before. Compare ECF

Nos. 17, 19, 20 (noting mail was returned as undeliverable). In fact, Ehlers has not

communicated with the Court about this case at all since September 19, 2018. See ECF

Nos. 14–15. Accordingly, consistent with the Court’s prior orders, his petition for a writ

of habeas corpus will now be denied without prejudice and this matter will be dismissed.

      Based on the foregoing, and upon all of the files, records, and proceedings in the

above-captioned matter, IT IS HEREBY ORDERED THAT:

      1.     The Petition for a Writ of Habeas Corpus of Petitioner Edwin A. Ehlers [ECF

No. 1] is DENIED WITHOUT PREJUDICE; and

      2.     The above-captioned action is DISMISSED.



Dated: June 18, 2019                     s/ Eric C. Tostrud
                                         Eric C. Tostrud
                                         United States District Court




                                            2
